ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case so that the trial court could vacate two of the appellant’s convictions and sentences, 581 So.2d 567, since there was insufficient evidence to support the convictions. We further directed that the appellant be sentenced under the charge of sexual abuse in the first degree. The trial court has fully complied with our instructions and has sentenced the appellant to 10 years in prison for his conviction of sexual abuse. The appellant’s conviction of sexual abuse in the first de*582gree and his sentence therefore is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.